UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 9, 2011 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 1-14174 58-2210952 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) Ten Peachtree Place NE Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfythe filing obligation of the registrant under any of the following provisions: þWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On February 9, 2011, AGL Resources Inc. issued a press release announcing the Company’s financial results for the three and twelve months ended December 31, 2010. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press release dated February 9, 2011 announcing financial results for the three and twelve months ended December 31, 2010. Fourth quarter and year-end 2010 earnings presentation dated February 9, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AGL RESOURCES INC. (Registrant) Date:February 9, 2011 /s/ Andrew W. Evans Executive Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description Press release dated February 9, 2011 announcing financial results for the three and twelve months ended December 31, 2010. Fourth quarter and year-end 2010 earnings presentation dated February 9, 2011.
